DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on November 23, 2021. Claim 1 is pending, and has been examined. The rejections and indication of allowable subject matter over prior art stated below. The Examiner would like to note that there are no Attorneys of record on file. Applicants are respectfully requested to file the Power of Attorney documents before filing a response to this Office action. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of automatically constructing an efficient frontier investment portfolio investment allocation which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice as well as commercial/legal interactions including agreements as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong One: The limitations of “compiling an electronic history comprising: (a) at least one identifier of an investor and (b) data identifying the investor's investment preferences and risk tolerance; storing said electronic history in a memory device; 	generating to a display device a user interface within which is displayed input fields for the user to input said investor investment preferences and risk tolerance; receiving from the user, via the user interface and user input fields, a selection of a first investor preference and tolerance; in response to the selection of the first preference and tolerance, computing an efficient frontier for a portfolio composition across a full spectrum of possible investments; generating to a display device a view of portfolio parameters and investments along said efficient frontier; displaying in the user interface a field for the investor to select investments representing investment options corresponding to the efficient frontier; and wherein the preceding steps are performed by at least one processor” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as a fundamental economic practice as well as commercial/legal interactions including resolution of agreements. Constructing an efficient frontier investment portfolio investment allocation is a fundamental economic practice. Displaying in the user interface for the investor to select investments representing investment options corresponding to the efficient frontier is fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination, is directed to a method of organizing human activity. That is, other than, at least one processor, a memory device, and a display device with a user interface, nothing in the claim precludes the steps from being performed as a method of organizing human activity. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of at least one processor, a memory device, and a display device with a user interface to perform all the steps. There is no description of any of these additional elements in the Applicant’s specification. The Examiner has broadly interpreted these additional elements to correspond to generic computer components suitably programmed to perform the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor and the other additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps of amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 

Allowable Subject Matter

4.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Maggioncalda et al. US Patent 7774257 B2 in view of  Veeneman et al. US Pub. 2006/0020531 A1), fail to teach a computer-implementable method of automatically constructing an efficient frontier investment portfolio investment allocation including the steps of “displaying in the user interface a field for the investor to select investments representing investment options corresponding to the efficient frontier”. Page 3 of 13Appl. No.: 14/331,106For these reasons claim 1 is deemed allowable over prior art. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Subbu et al. (US Pub. 2008/0162238 A1) discloses a  visual interactive multi-criteria decision-making method and computer-based apparatus for portfolio management. The method/apparatus supports partitioning of a portfolio of physical or other assets into two mutually exclusive categories, such as assets recommended for sale and assets recommended for retention. The method/apparatus utilizes one or more coupled 2-D projections of the portfolio in criteria space. The user interacts with the projections to express and record preferences.
	(b) Rhee, Thomas (US Pub. 2002/0138383 A1) discloses an investment portfolio management method and system. The method is developed using mathematical models and implemented via the Intra- and Internet technology. The method is a comprehensive personal financial planning business model. With this method a conventional mean-variance efficient portfolio frontier analysis, which is often cited in Modern Portfolio Theory (MPT), one of the major scholarly developments in modern finance, finds its way into actual securities trading and rebalancing in real world. MPT is modified to allow various transactions costs, e.g. bid/ask spread, brokerage commissions, taxes, and others; as well as non-stationary securities return distributions to form efficient portfolios in real time by way of various portfolio rebalancing strategies. The system offers an automatic, mathematical solution for asset allocation and cash management in real time, while managing and trading on portfolios of each asset class, e.g. commercial papers, repurchase agreements, money market funds, bonds, stocks, mutual funds, and other derivatives on an auto mode. 

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

September 2, 2022